     Case 3:18-cr-00356-S Document 95 Filed 09/09/19            Page 1 of 2 PageID 549


                         UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA,

Plaintiff,

v.                                                          CAUSE NO. 3:18-CR-00356

MICHELLE L. SELGAS (2)

Defendant.


                       REQUESTED JURY INSTRUCTIONS
                      OF DEFENDANT MICHELLE SELGAS

       Defendant Michelle Selgas incorporates and requests the jury instructions requested by

her co-defendants.

       Dated: September 9, 2019
                                                   Respectfully submitted:


                                                   /s/ John M. Helms_______________
                                                   John M. Helms
                                                   Texas Bar No. 09401001
                                                   Law Office of John M. Helms
                                                   8100 John W. Carpenter Fwy., Suite 200
                                                   Ph: (469) 951-8496
                                                   Fax: (972) 330-2449
                                                   john@johnhelmslaw.com

                                                   Attorney-In-Charge for Defendant




MICHELLE SELGAS’ REQUESTED JURY INSTRUCTIONS                                          Page 1 of 2
   Case 3:18-cr-00356-S Document 95 Filed 09/09/19              Page 2 of 2 PageID 550


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served on September 9, 2019, to all counsel of record who are deemed to have
consented to electronic service via the Court’s CM/ECF system.



                                                   _/s/ John M. Helms___________________
                                                   John M. Helms




MICHELLE SELGAS’ REQUESTED JURY INSTRUCTIONS                                         Page 2 of 2
